CORNELIUS, Chief Justice,
dissenting.
I respectfully dissent because I believe the State proved that Gollihar took the go-cart described in the indictment and in the jury charge.
That the item taken by the defendant is the same item described in the indictment and charge may be proved by circumstantial evidence, the same as any other fact may be proved by circumstantial evidence. See Williams v. State, 147 Tex.Crim. 178, 179 S.W.2d 297 (1944); see also Anderson v. State, 871 S.W.2d 900 (Tex.App.-Houston [1st Dist.] 1994, no pet.); Alexander v. State, 823 S.W.2d 754 (Tex.App.-Austin 1992, no pet.). There is ample evidence in the record here to allow the jury to find that Gollihar took the go-cart that he was charged with taking. Indeed, Gollihar testified, and he never denied taking the go-cart; rather, he said he took it for a friend whom he thought had purchased it. Although Gollihar did not explicitly say that the go-cart he took was the same as the one described in the indictment and the charge, it is clear from the context of his testimony that he was at all times speaking about the go-cart he was charged with having taken.
Gollihar testified several times that he took the go-cart. For example:
I didn’t steal it, didn’t steal it. I’m not going to say I stole it. 7 put it in there. ... Had I have stole (sic) it, these bolt cutters wouldn’t [have] been in my. truck, and neither would have been the go-cart.
[[Image here]]
... Why wouldn’t I put it in the garage over here ... if I was a thief? Why would I take it to my campsite, and put it in bright, open daylight ... 1
Q. ... [D]id you think that Diane paid for this go-cart when you loaded it into your truck?
A. I felt positive that she had loaded (sic) it, because it was the only go-cart that was unlocked from the rest of the go-carts.
Q. She in fact pointed that out to you?
A. She pointed to the go-carts. I mean, it was the one in front .... I believed that she had purchased it with her father’s credit card.
(Emphasis added.)
Additionally, Gollihar’s counsel, in his opening statement and in his final argument, told the jury that Gollihar took “that go-cart,” but that he believed he had a right to take it because his friend who bought it asked him to load it for her. Counsel’s statements, of course, are not evidence, but they do confirm that when *308Gollihar and the other witnesses said Golli-har loaded “that go-cart” in his truck, they meant the same go-cart that was described in the indictment and in the jury charge. Because Gollihar and other witnesses testified, in effect, that he took the go-cart that he was charged by the indictment with taking, there is sufficient circumstantial evidence, at least, to prove that the go-cart he took was model number 136202, because that was the one described in the indictment and in the jury charge.
The only reference in the evidence to a model number is the following testimony by Mr. English, a Wal-Mart employee.
Q. I want to ask you about how many go-carts were out there that day?
A. I believe between five and six.
Q. And was there a go-cart in the back of that pickup?
A Yes, sir.
Q. And was the model number on that go-cart 136203?
A. Yes, sir, I believe so.
The testimony by English that the model number of the go-cart taken was number 136203 was equivocal and was in response to a leading question by the prosecutor. In view of Gollihar’s testimony, the other witnesses’ testimony, and the fact that Gollihar’s defense conceded that he took the go-cart as charged but that he was justified in doing so, the jury could reasonably believe that Mr. English simply made a mistake when he answered that he “believed” the model number was 136203.
The contention that an affirmance of this case would allow another prosecution of Gollihar for stealing go-cart number 136202 is a red herring. If this conviction is affirmed, Gollihar will stand convicted of theft of a go-cart, model 136202. The judgment of conviction so states, and it will forever bar another prosecution of him for taking the go-cart he was convicted' of taking in this prosecution.
Because there is sufficient circumstantial evidence that Gollihar took the go-cart he was charged with taking, i.e., model number 136202, I would affirm the conviction.